Opinion by
Head, J.,
The plaintiff, having provided what is known as the “Pasteur treatment” for several persons who had been bitten by a dog and who resided in the defendant poor district, brought this action to recover the money value of such treatment. The statement of claim avers the treatment was furnished “at the special instance and request of the said overseers,” who promised to pay for the same. The affidavit of defense denies the defendant district or its overseers ever ordered such treatment; ever *359authorized any one to do so for them, or ever promised to pay for the same. The issue thus raised by the pleadings was unquestionably one of fact and cast upon the plaintiff the burden of establishing by evidence the contract alleged in the statement.
Dr. Wilkinson was the local physician residing in the defendant district, to whom the injured persons applied for professional aid. He testifies that, being of opinion they required the special treatment already referred to, he laid the matter before the overseers of the defendant poor district; that they held the matter under consideration for a day or two to enable them to be advised by their counsel and then directed him to order the treatment, which he accordingly did. He is corroborated by the testimony of the witness Sweitzer, and still further by the correspondence between the plaintiff and the defendants which was offered in evidence. In a letter from the plaintiff to the overseers, dated December 5, 1913, the latter were advised that on the order of Dr. Wilkinson “initial doses for six pasteur anti-rabic treatments had been forwarded.” The letter then stated “We understand that your board will make settlement for these treatments, at the rate of $50.00 each and invoice will therefore be rendered at the completion of the same. In case our understanding of the matter is not correct, we trust you will advise us at once.” No reply was made contravening this understanding. In a letter from William Haupt, one of the overseers, to the plaintiff, under date of December 8th, we find: “Please send us a bill of the anti-rabic treatments, as we have to have to make settlement with our auditor on reed. bill. We will send check for the amount.” In a letter from the overseers to the plaintiff, under date of January 3d, we have the following: “Your bill of the 3 in. We would state to you that we had to notify the parties to make settlement with us so it will take a little time, so you will please allow us time to make settlement with you, as the law only allows the overseers of the poor to pay for them *360that is too poor to pay.” Manifestly, the testimony referred to, offered by the plaintiff, was legally sufficient to require the learned trial judge to submit the case to the jury on the issue of fact raised by the pleadings. We regard the manner of the submission as fair and impartial, and the verdict of the jury has therefore established there actually was a contract between the plaintiff and the defendant overseers for the furnishing of the treatment and for the payment of the same.
But it is urged upon us that even if such contract be established, there still remains a legal obstacle in the way of the plaintiff’s recovery because no affirmative proof was offered by the plaintiff to show that the persons to whom the treatment was administered were indigent persons. It is quite true the Act of 22d April, 1913, P. L. Ill, declares it to be the duty of the officers or directors, who are charged by law with the relief and maintenance of the poor and indigent of the county, to provide such treatment for all indigent persons domiciled within the said district, &c. But this language of the act does not cast upon the plaintiff in such cases the burden of affirmatively proving the persons treated were indigent. Those who are competent to furnish such treatment are usually to be found in the larger centers of population, often far distant from those requiring its benefit. The overseers of the poor, in their respective districts, are the officers empowered by law to make contracts binding upon their respective districts. In making such contracts they are of course bound by the limitations prescribed by the law in defining their duties and powers. Now it is apparent that a contract of the character of the one established by the evidence was within the scope of the powers conferred by the law on the overseers of a poor district. This being so, the presumption would be, in the absence of any evidence to repel it, that in making such contract they had done what was required by the law in authorizing them to make it. As was well said by the learned trial court in overruling the *361motions for a new trial and for judgment non obstante veredicto: “This is an emergency act. The passage thereof was for the purpose of preventing the development and spreading or communication of a very dangerous and much dreaded disease. Prompt action is imperative. Otherwise all effort to prevent the mischief and carry out the intent of the act would be fruitless and unavailing.”
Such a statute, under all of the cases, must not be subjected to a construction that would destroy the beneficent intent of the lawmakers. But we are not left without ample authority as to what the law is in such a case and therefore need not elaborate the reasoning Avhich would support the principle stated. In Danville Hospital v. Bellefonte Overseers, 163 Pa. 175, the defendant poor district sought to escape payment for the maintenance of certain persons sent by them to the plaintiff hospital on the theory that it was not shown by the proof that the persons so sent had been formally placed under the charge of the overseers by a precedent order of relief. Or, to quote the language of Mr. Justice Green, in stating the contention of the poor district: “In other words the plaintiff was bound to prove, not only that the paupers were sent, or delivered to them by the overseers, to be cared for and maintained, but also that, as between the overseers and the poor district, they had the paupers in charge by means of an order of relief, or a subsequent order of approval.” Further along in the same opinion it is said: “If they (the overseers) are guilty of any dereliction of duty they may be answerable as for a breach of duty to the district which they officially represent. But as to other persons having dealings with them within the time or scope of their authority, surely it cannot be required that they shall be obliged first to institute an inquiry into the regularity of the official action of these ‘constituted authorities,’ before they may contract with them.......The maxim omnia prsesumuntur rite esse acta requires that their acts are presumed to be *362rightly done, without specific proof to that effect.” The same principle was held to be sound in Oakland Township v. Martin, 104 Pa. 303; Harshman v. Dunbar Township, 11 Pa. Superior Ct. 638, and many other cases. We are of opinion the position on which the defendants rest this branch of the case is untenable.
Upon a review of the entire record we discover no sound reason for interfering with the judgment in this case and we accordingly dismiss the assignments of error.
Judgment affirmed.